

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.100





AGREEMENT BETWEEN CENTRAL VERMONT PUBLIC SERVICE CORPORATION AND
LOCAL No. 300 OF THE INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS
EFFECTIVE January 1, 2009 – December 31, 2013

 
 

--------------------------------------------------------------------------------

 



Table of Contents
 
Article
Subject Matter
Page
 
Article 1
Recognition of the Union
2
Article 2
No Discrimination
2
Article 3
Union Membership Requirements and Dues Deductions
3
Article 4
No Strike – No Lockout
6
Article 5
Employment Status
7
Article 6
Seniority
9
Article 7
Disability, Retrogression Pay Plan
11
Article 8
Vacancies and Promotions
14
Article 9
Regular Employees on Temporary Jobs
17
Article 9.1
Upgrades
17
Article 10
Suspensions, Discharges and Letters of Reprimand
18
Article 11
Military Service
19
Article 12
Working Hours – Overtime
19
Article 13
On-Call
24
Article 14
Shift Differential
26
Article 15
Inclement Weather
27
Article 16
Death in Family
28
Article 17
Holidays
28
Article 18
Vacations
30
Article 19
Rest Period
33
Article 20
Sickness and Accident Benefits
35
Article 21
Health and Welfare Benefits
36
Article 22
Meals
37
Article 23
Safety
39
Article 24
Tools and Clothing
41
Article 25
Union Business
42
Article 26
Transportation:  Holidays, Schedules, Contractors, Vehicles, Mechanics’ Tools
43
Article 27
Grievances
43
Article 28
Arbitration
46
Article 29
Management
47
Article 30
Pension and 401(k) Benefits
47
Article 31
Wages
48
Article 32
Term
49
 
Signatures
50




 
 

--------------------------------------------------------------------------------

 



AGREEMENT
between
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
and
LOCAL UNION NO. 300
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS


THIS AGREEMENT, made and entered into this first day of January, 2009 by and
between CENTRAL VERMONT PUBLIC SERVICE CORPORATION, its successors or assigns
(hereinafter called the “Company” or “CVPS”), and LOCAL UNION NO. 300 of the
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS (hereinafter called the
“Union”).  No provisions, terms or obligations contained herein shall be
affected, modified, altered or changed in any respect whatsoever by the sale,
conveyance, transfer, assignment, consolidation or merger of CVPS’ operations
covered by the Agreement.  CVPS promises that its operations covered by the
Agreement shall not be sold, conveyed, transferred or assigned to, or
consolidated or merged with, any successor without first securing an enforceable
agreement of the successor to assume CVPS’ obligation under the Agreement.
 
    CVPS agrees to notify the Union of any proposed sale, conveyance,
assignment, transfer, consolidation or merger which affects the bargaining unit
represented by the union within a reasonable time prior to finalization of any
agreement between CVPS and the proposed buyer.  Upon request, CVPS will provide
the Union with all relevant information necessary to enforce this provision of
this contract.
 
If CVPS (1) fails to timely notify the Union and to provide the relevant
information; or (2) fails to secure an enforceable agreement of the successor to
assume CVPS’ obligations under the Agreement, CVPS shall be liable to the Union
for any and all damages sustained by the Union and the bargaining unit employees
from such failure.
 
WHEREAS, both the Company and the Union desire to establish an effective
collective bargaining relationship between them, to provide means for the
amicable
 
1

--------------------------------------------------------------------------------


 
settlement of grievances and disputes, to fix the wage scale of employees of the
Company represented by the Union, to provide reasonable and fair working hours
and conditions for such employees, to enable the Company to furnish efficient
and high grade service to the public, and to conserve and promote the interest
of both the members of the Union and the Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, it is agreed as follows:


ARTICLE 1
RECOGNITION OF THE UNION


The Company recognizes Local Union No. 300 of the International Brotherhood of
Electrical Workers as the sole and exclusive representative of all employees in
the Company except executive, administrative, office and clerical, technical,
plant department field personnel, sales employees, and all supervisory employees
with authority to hire, promote, discharge, discipline or otherwise effect
changes in the status of employees, or effectively to recommend such action, for
the purpose of collective bargaining with respect to wages, hours of work and
conditions of employment affecting all such employees.
 
The provisions of this Agreement do not apply to employees excepted from
representation or any employees not expressly listed or classified herein.
 
ARTICLE 2
NO DISCRIMINATION


The Company, and each of its agents, recognize and will not interfere with the
right of employees to become members of the Union, and agree that there shall be
no discrimination, interference, restraint or coercion by the Company against
any employee because of his membership in the Union.
 
 
2

--------------------------------------------------------------------------------


 
Neither the Company nor the Union will, in violation of any state or federal
law, discriminate against any employee in the application of the terms of this
Agreement because of race, color, religion, national origin, gender, sexual
orientation, gender identity, age, disability or status as disabled veteran or
veteran of wars, including the Vietnam conflict.  As used in this Agreement
personal nouns and pronouns cover both male and female employees.
 
The Union agrees not to coerce or intimidate any employee in any manner and
during working hours not to solicit any employee for any purpose or transact any
Union business except as otherwise provided for in this Agreement.
 
ARTICLE 3
UNION MEMBERSHIP REQUIREMENTS AND DUES DEDUCTIONS
 
Section A
 
The Company agrees it shall require as a condition of employment that all
employees subject to this Agreement shall, after the thirtieth (30th) day
following the effective date of this Agreement, become members of the Union and
continue as members thereafter while this Agreement is in effect.
 
Section B
 
The Company agrees it shall require as a condition of employment that all new
employees hereafter employed by the Company in any class of work to which this
Agreement applies shall become members of the Union after the ninetieth (90th)
day following the beginning of their employment and shall continue as members
thereafter while this Agreement is in effect.
 
After an employee is hired by the Company to fill a position within the
bargaining unit, the human resource’s department will notify the Union
Designated Representative of such employment with a copy of said notification
sent to the Business Manager of the Union.  The new employee’s supervisor will
ensure that the union representative is
 
3

--------------------------------------------------------------------------------


 
introduced to the new employee within a reasonable time frame.  Additionally,
within the employee’s first week of work, the supervisor, or company designee,
will have a discussion with the new employee and the union representative.
 
Section C
 
The Company and the Union mutually agree that the foregoing provisions shall in
no way affect other terms and conditions of employment applicable to
probationary employees.
 
Section D
 
Any employee who has been employed by the Company continuously for a period of
ninety (90) days and who is permanently transferred to a class of work which is
subject to the Union membership requirement shall become a member of the Union
within fifteen (15) days after the effective date of such transfer.
 
Section E
 
Any employee exempted from the Union membership requirement under the provisions
of this Article, but who is transferred or demoted while this Agreement is in
effect to a class of work which is subject to the Union membership requirement,
shall become a member of the Union within fifteen (15) days after the effective
date of such transfer or demotion.
 
Full-time bargaining unit employees in a crew or District shall not be demoted,
laid off or transferred, as a direct result of the assignment of non-bargaining
unit employees to bargaining unit work in the crew or District, for a period of
eighteen (18) months, subsequent to such assignment.
 
A regular bargaining unit employee that is promoted or transferred to a
non-bargaining unit job and returns to a bargaining unit job within two (2)
years or less, shall be treated as having continuous bargaining unit seniority,
as that term is used in Article 6, excluding the time he is out of the
bargaining unit.  An employee, who returns after two (2) years absence from the
bargaining unit, shall be accorded continuous bargaining unit seniority equal to
the lesser of his actual bargaining unit
 
4

--------------------------------------------------------------------------------


 
seniority, or one (1) day less than that of the most junior first class employee
in the crew he is returning to.
 
Section F
 
No new employee will be required as a condition of employment to become a member
of the Union until after the ninetieth (90) day following the beginning of their
employment or the effective date of this Agreement, whichever is
later.  Temporary employees shall become members of the Union consistent with
the terms of Article 5.
 
Section G
 
Any employee of the Company who at any time while this Agreement is in effect
has been performing a class of work which is subject to the Union membership
requirement of this Agreement, but who is subsequently transferred or promoted
to a class of work which is not subject to the Union membership requirement of
this Agreement, shall have the privilege of withdrawing from Union membership,
and the Union agrees that such withdrawal shall in no way affect the right of
any such employee to assignment thereafter to a class of work in which Union
membership is required hereunder as a condition of employment, provided such
employee applies for renewal of Union membership and tenders their dues and
initiation fee.
 
Company retirees who were in Union jobs at retirement remain Union members.  If
re-employed by the Company for any part of a month, they are expected to
authorize a payroll deduction for Union dues.  A retiree returning to work will
be provided a card by the Company authorizing the Company to deduct from the
employee’s wages Union membership dues.  After a retiree is re-employed by the
Company, the human resources’ department will notify the Union Designated
Representative of such employment with a copy of said notification sent to the
Business Manager of the Union.  It is understood that it is the Union’s
responsibility to ensure that the cards authorizing payroll deductions are
completed and submitted to the Company.
 
5

--------------------------------------------------------------------------------


 
Section H
 
The provisions of this Article shall not apply to anyone exempted from the
provisions of this Agreement nor to training students who may be assigned from
time to time to any of the departments of the Company.
 
Section I
 
The Company agrees that during the term of this Agreement it will, while the
employee remains in the bargaining unit, monthly deduct Union membership dues
and fees from the wages of each employee who authorizes it to do so in writing
in the form which is attached hereto, marked "Exhibit B" and made a part
hereof.  The total amount so deducted each month shall be paid upon receipt
therefore in the name of the Union to the Financial Secretary of the Union
within ten (10) working days next following the date upon which the deduction is
made.  Such authorization shall be irrevocable for the period of three (3) years
or until the termination date of this Agreement, whichever occurs sooner, and
shall be automatically renewable for the shorter of like periods unless
terminated as provided in said form.
 
ARTICLE 4
NO STRIKE - NO LOCKOUT


During the life of this Agreement, the Union agrees that it will not authorize
or approve any strike, stoppage or slowdown of work, and the Company agrees that
it will not engage in any lockout.  During such period the Union agrees that it
will not engage in or induce others to engage in any strike, stoppage or
slowdown of work.  The Union further agrees that it will take every reasonable
means which are within its power to induce employees engaged in any strike,
stoppage or slowdown of work in violation of this Agreement to cease the same
and to promptly resume their work, and that it will post a notice on all the
bulletin boards of the Company used for notices to the employees
 
 
6

--------------------------------------------------------------------------------


 
within the bargaining unit, within twenty-four (24) hours after receiving
written notification from the Company of such violation, that the action of the
employees was not authorized or approved by the Union, and directing the
employee to cease any further violation of this Agreement and to promptly resume
their work.  Except as provided in this paragraph, there shall be no
responsibility on the part of the Union, or its officers, representatives or
affiliates for any strike or other interruption of work.
 
           The Union agrees that should there be any strike, stoppage or
slowdown of work in violation of this Agreement, the Company has the right to
take disciplinary action, including discharge against employees who engage
therein, and the action of the Company in disciplining such employees shall not
be subject to dispute by the Union or to grievance or arbitration under Articles
27 and 28 of this Agreement.
 
ARTICLE 5
EMPLOYMENT STATUS
 
Each new employee, except newly hired apprentice lineworkers, hired to fill a
regular job shall be considered on probation for a period of ninety (90)
calendar days.  At the end of the ninety days, each new employee including newly
hired lineworkers, shall be evaluated by their supervisors.  Newly hired
apprentice lineworkers shall be considered on probation for a period of one
hundred and eighty (180) calendar days.
 
A probationary employee shall have no seniority rights during this period but,
except where otherwise limited, shall be subject to all other applicable
provisions of this Agreement.  If retained beyond the probationary period, the
employee shall be given the status of a regular employee and seniority shall
date from the employee’s first day of continuous employment.
 
           Temporary employees may be hired for periods not to exceed one
thousand (1000) hours inclusive of overtime during the calendar year.  This
includes summer, seasonal temporary employees and students assigned for training
purposes.  Such
 
7

--------------------------------------------------------------------------------


 
employees who do not regularly do bargaining unit work will not be required to
become bargaining unit members.  However, temporary employees hired to regularly
perform bargaining unit work shall be required to join the Union after sixty
(60) days.  Such employees shall, in all other respects, be treated as temporary
employees and, as such, shall have only those rights and benefits accruing to
all other temporary employees.  Temporary employees as described above are to be
treated as probationary employees.  If employment is continuous for a period of
more than one thousand (1000) hours, inclusive of overtime during the calendar
year, they will be given the status of regular employees, and seniority will
date from their first day of continuous employment.
 
It is agreed that the Company will provide quarterly reports to the Business
Manager of the Union listing all temporary employees who are working in jobs
normally preformed by bargaining unit members.
 
Temporary employees will not be used for planned overtime work unless all
qualified Company Bargaining Unit employees in that district are given the
opportunity to work on that planned overtime job.
 
The progress of a new employee in the Apprentice classification will be
appraised by his immediate supervisors at the end of three (3) months.  When
progress is sufficient for such supervisors to advance such employee from the
Apprentice classification to a higher classification, his rate of pay at the
time of such advancement shall be increased by an amount equal to one-half (½)
the difference between the Apprentice rate and the rate of the next higher
classification in the department in which he is serving his apprenticeship.  The
rate shall continue for a period of three (3) months, at the end of which period
he shall be entitled to take an examination for the next higher
classification.  When the employee has taken and passed such examination he
shall receive the full rate of pay of such higher classification.  It is
mutually understood and agreed that the supervisors will inform the employee and
his Unit Chairman of the results of their appraisal at the end of the first
three (3) month period.  New employees, as a condition of
 
8

--------------------------------------------------------------------------------


 
employment, must participate in the Apprenticeship program adopted by the Union
and the Company and successfully complete it.


ARTICLE 6
SENIORITY


Selection of employees for promotion, demotion, or layoff because of reduction
in forces shall be based upon the following factors:
 
(a)           Length of continuous service
(b)           Training
(c)           Ability
(d)           Efficiency
(e)           Physical fitness for the job


Whenever all other factors are relatively equal, length of continuous service
within the bargaining unit shall govern.  Bargaining unit seniority is defined
as the length of continuous service in a bargaining unit position that is
covered by this agreement.  Continuous service shall mean uninterrupted
employment with the Company or with the Company and its predecessors.  Job
awarding under the posting and bidding procedure shall be done on the basis of
bargaining unit seniority for otherwise relatively equal, qualified employees.
 
In the case of layoff for lack of work, department seniority will govern on a
last hired in -- first laid off basis, provided that the more senior employee is
qualified and willing to relocate at his own expense if necessary.  Department
is defined as all bargaining unit employees throughout all the districts who are
in the same job progression.  Department seniority is defined as the length of
continuous service within a department.  The parties agree that layoffs
associated with Advanced Metering
 
9

--------------------------------------------------------------------------------


 
Infrastructure (“AMI”) will be treated as layoffs for lack of work and be
governed by this provision.
 
During the period of this Agreement no regular employee covered by this
Agreement with ten (10) or more years of continuous service shall be laid off
because of lack of work.  The parties agree that layoffs associated with AMI
will be treated as layoffs for lack of work and be governed by this provision.
 
Layoffs of less than six (6) months and authorized leaves of absence, including
sick or military leave as herein defined, shall not be considered as
interrupting continuity of service.  Layoffs of six (6) months or more but less
than three (3) years shall be deducted from the employee's length of continuous
service record.  If an employee who is laid off is not rehired within three (3)
years, he loses all seniority and takes the status of a new employee if later
rehired.  The Company shall give two (2) weeks' notice before laying off a
regular employee because of a reduction in working forces, and employees shall
give the Company two (2) weeks' notice before quitting the employ of the
Company.
 
No employee shall be laid off for lack of work while the Company is contracting
work outside the Company where the employee is qualified to do the work being
contracted.  The Company shall endeavor to place an employee in another job in
the Company prior to layoff.
 
When vacancies occur or there is an increase in force after a layoff within any
particular department, employees in the department who had been laid off due to
a reduction in work forces shall, if then available, be given preference over
persons not formerly in the employ of the Company, and with respect to former
employees in a
 
10

--------------------------------------------------------------------------------


 
 
particular department, the selection among them shall be based upon the factors
set forth in this Article.
 
ARTICLE 7
DISABILITY, RETROGRESSION PAY PLAN
 
Section 1
 
When an employee with fifteen (15) or more years of service with the Company
cannot thereafter perform his regular duties due to some physical condition or
impairment, the Company shall endeavor to assign him to a work function which he
is capable of performing, and the following Compensation Plan shall apply.
 
Section 2
 
Non-Compensable Disability:  In the event an employee becomes unable to perform
his normal duties, because of a disability for which he is not receiving
Worker's Compensation benefits, and if the Company is able to provide him with
work which he is capable of performing, he will be assigned to such work.  His
adjusted pay rate shall be determined by the plan shown below, as to future
retrogressions:
 

 
(a)  
Less than fifteen (15) full years of continuous service at time of
retrogression:
 

 
(1)
An employee with less than fifteen (15) full years of continuous service with
the Company at the time of retrogression shall receive the base rate of his new
job classification.
 
  (2) 
The new rate shall become effective at the time of such retrogression.
 


 
(b)
Fifteen (15) full years or more of continuous service at time of retrogression:
 

 
(1)  
An employee with fifteen (15) or more full years of continuous service shall
continue to receive a rate of pay equal to the amount being received at the time
they were retrogressed and this amount shall remain in effect until the rate of
pay for the job the employee is working equals the amount, or becomes greater
than the amount, being received by the employee.  At that time, the employee
will then begin receiving the rate of pay plus all future increases for the job
the employee is then working.




 
 
11

--------------------------------------------------------------------------------


 
 
 
(2)
The Company recognizes the value of employees who have experience, but are no
longer capable of performing the jobs held prior to being retrogressed.  While
it is the Company’s policy not to upgrade employees, it is agreed that the
Company will utilize retrogressed employees in upgraded positions as
needed.  When these employees are upgraded, they will receive the amount of pay
equivalent to the current rate of pay for the position the employee held prior
to being retrogressed.
 
  (3)
The rate of retrogressed employee who chooses and is permitted to work beyond
age sixty-five (65) because of federal or state law requirements or change in
Company policy will upon attainment of his sixty-fifty (65th) birthday be
reduced to the base rate, then in effect, of the job to which he has been
retrogressed.
 
  (4)
This section shall only apply to those employees who are retrogressed after the
signing of this agreement.  All employees retrogressed prior to December 31,
2004, shall continue to receive the benefits as outlined in the agreement
beginning January 1, 2002.

 
Section 3
 
Compensable Disability:  In the event an employee becomes unable to perform his
normal duties because of a disability for which he is receiving Worker's
Compensation benefits, and if the Company is able to provide him with work which
he is capable of performing, he will be assigned to such work.  His adjusted pay
rate shall be determined as set forth under Section 2 above except that the
following shall apply:
 
 
(a)
If, at the time of retrogression, the employee is receiving compensation for
partial disability, the Company will pay such amounts so that the employee's
total compensation from the Company and from such Disability Benefits will equal
the adjusted pay rate.
 

 
(b)  
The date the employee commences work at his lower classification shall be
considered as the date of retrogression.


 
 
12

--------------------------------------------------------------------------------


 
 
 
Section 4
 

 
In all computations, only full years of service shall be used.
 

 
Section 5
 
An employee with fifteen (15) or more full years continuous service receiving an
adjusted pay rate under the plan shall hold the title of his new job
classification with the word "Special" appended thereto.
 
Section 6
 
The Company in all cases shall consult with such employee's family physician and
in the event of disagreement as to the employee's physical condition to perform
the work of any particular class, a third provider will make a determination
that shall be final.  The employee will select the qualified provider from a
list provided by the Company.
 
 
Section 7
 

 
No change in group insurance classification shall result from such
retrogression.
 

 
Section 8
 
If a wage adjustment is made on a percentage basis, the percentage shall apply
to the adjusted pay rate for the job classification held.
 
Section 9
 
An employee transferred to a lower classification under this plan shall be
assigned without posting the job after consultation with the Union.
 
Section 10
 
If an employee who is being compensated under the provisions of this plan is
again transferred to one or more lower rated classifications, his new adjusted
rate upon each such transfer shall be computed as if the employee had been
transferred to such lower classification
 
 
13

--------------------------------------------------------------------------------


 
initially, using all factors applicable to the time of the first
retrogression.  The resultant rate shall be corrected to reflect all wage
adjustments which were made in such lower classification since the date of the
initial retrogression.
 
Section 11
 
The Company may, at its discretion, withhold the provisions of this plan from
employees who also engage in work for other than the Company or its affiliates.


ARTICLE 8
VACANCIES AND PROMOTIONS
Section A
 
Whenever a vacancy occurs within the bargaining unit, notice of the vacancy
shall be posted on all bulletin boards therein by the Company for a period of
eleven (11) working days before it fills the vacancy, to the end that employees
desiring to apply for the job may do so, except that the Company may assign
anyone to fill a vacancy for a temporary period not exceeding thirty (30)
days.  Applications for such jobs shall be on forms provided by the Company.  A
copy of such notice shall be sent promptly to the Secretary of the Union.  Rates
of pay shall be stated on all notices of jobs posted.  If one of the applying
employees is accepted to fill the vacancy, his name shall be sent to the
Secretary within ten (10) working days after the expiration date of the period
for submitting bids, and if such employee is not  transferred to the new job
within three (3) weeks after he has been notified of his acceptance, he shall be
given the rate of pay of the new job for work performed after the expiration of
said three (3) week period and will be transferred no later than two (2) months
after acceptance or in case of Meter Reader Installer, no later than three (3)
months.
 
In accordance with previous practice, a vacancy is understood to mean an opening
in a crew which is not filled forthwith by promotion of an employee in that
crew.
 
 
14

--------------------------------------------------------------------------------




Section B
 
When vacancies occur, new departments are started, or new jobs created within
the bargaining unit, present employees in the bargaining unit will be given
preference if they are qualified to fill such new jobs.
 
Section C
 
If, thirty (30) days after awarding the job under the bidding procedure, an
employee is found to be unsuited for the duties of his new position, he shall be
returned to his former job without loss of seniority and the Company must
re-post the position.  If, thirty (30) days after being awarded the job under
the bidding procedure, the employee requests to return to his former position,
he shall be returned to his former position without loss of seniority.  The
employee may, within the thirty (30) day period, at his option, waive his right
to return to his former position.  If the employee exercises his right to return
to his former position as described above, the Company need not re-post the
position but may, at the Company’s option, fill the position with a candidate
who had applied previously for that position.  The Company may exercise the
option not to re-post for the position for a period not to exceed six (6) months
after the employee has returned to his former position.  Job bids submitted to
the Company for a particular position shall remain valid for six (6) months from
the date of the original posting.
 
An employee who is awarded a job under the bidding procedure will receive the
rate of pay for the job when qualified for the position by an exam or by
previous experience in the position, subject to the provisions of Article
9.  Each regular employee who is promoted to a higher rate job will receive the
rate of pay for that job, subject to the provisions of Article 9 hereof.
 
Section D
 
Employees who are required to take an exam in the normal progression within the
Department and have the recommendation of their supervisor for the exam, shall
be given the exam within thirty (30) days of the employee’s request or the
employee’s date of
 
15

--------------------------------------------------------------------------------


 
 
eligibility whichever is later.  If the Company is unable to accommodate the
request within the thirty (30) days and the employee subsequently passes the
exam related to this specific request, the employee shall be reimbursed as if he
had passed the exam on the thirtieth (30th) day from the request.
 
Section E
 
Employees who are required to take exams for change in classification may
request a Union representative be present during the exam.  This representative
shall be mutually agreed to by the Union and the Company.
 
Section F
 
Employees bidding into a lower classification shall not receive a wage reduction
until the first test or six (6) months whichever is first.
 
Section G
 
When a Bargaining Unit employee is awarded a job through the bidding procedure
and the results of such award causes the employee to relocate or if because of
the lack of work a Bargaining Unit employee through department seniority
"bumping" causes the employee to relocate, the Company will pay for
relocation.  This benefit will occur only once for each specific condition
listed above during the employee's career with the Company, unless employee has
twenty (20) years of service or more, in which event the employee will be
entitled to this benefit twice for each specific condition listed above.
 
Payments and conditions for such relocation shall be as described in the CVPS
Policies and Practices Manual #1966 dated January 2, 2002.
 
If the Company requests an employee to relocate, the Company will provide
relocation expenses as described in the CVPS Policies and Practices Manual #1966
dated January 2, 2002.
 
 
16

--------------------------------------------------------------------------------




ARTICLE 9
REGULAR EMPLOYEES ON TEMPORARY JOBS


Whenever an employee is required to replace, temporarily, another employee in a
lower paid job, his regular rate shall not be changed.  When an employee is
required to replace, temporarily, another employee for a period of one (1) hour
or more in a higher paid job, that employee shall receive the higher rate of pay
for the entire period of such work, provided that the rate of pay of employees
who are subject to the provisions of the last paragraph of Article 5 hereof
shall be no more on temporary assignments than it would be were such assignments
not temporary.
 
Meter Reader Installers that are required to drive Company line digger or bucket
trucks during emergency restoration procedures for one (1) hour or more, shall
be upgraded to the Groundman Driver Digger Operator rate for all hours worked,
subject to the provisions of Policy on Safety, dated December 8, 1981.
 
ARTICLE 9.1
UPGRADES


Section A
 
It will be the policy and practice of the Company not to upgrade employees
unless necessary, and the Company will conduct its business, to the extent
practical, so as to avoid all upgrading.
 
A First Class employee that is upgraded to a Chief employee or upgraded to a
Foreman or a Chief upgraded to a Foreman and continues in that capacity for at
least one (1) hour during the normal scheduled work day as defined in Article 12
shall be paid at the upgraded rate for the entire normal scheduled work day as
defined in Article 12.  Should the work day continue past the normal eight (8)
hours then the higher rate shall be
 
 
17

--------------------------------------------------------------------------------


 
paid until the employee is released for the day or until the end of the 24-hour
period whichever occurs first.  Once the work day is completed and the employee
is released, the employee will be returned to his normal rate of pay.  Should
the employee be required to return to work after he was released, he shall be
paid at his normal rate of pay.  Weekend and holiday work is included in this
provision if the weekend and holiday work is identical to the normal workday.
 
Section B
 
The practice of four (4) or more man crews requiring a Foreman or temporary
Foreman will continue.
 
ARTICLE 10
SUSPENSIONS, DISCHARGES AND LETTERS OF REPRIMAND
 
No employee shall be discharged or suspended without just cause.  If an employee
is discharged or suspended and if, through the grievance procedure provided in
Article 27, it is decided that he was discharged or suspended without just
cause, then the Company shall reinstate said employee and pay compensation at
the employee's regular rate for all lost time.  Any complaint under this
paragraph must be filed in writing by the employee discharged or suspended with
the President or Vice President of the Company within twenty (20) days after
suspension or discharge, or if the employee was incapacitated, then thirty (30)
days after he is physically or mentally incapacitated for filing such
notice.  Probationary employees as defined in Article 5 are not subject to the
terms of this Article.
 
 
18

--------------------------------------------------------------------------------


 
The Company will remove any letters of reprimand from personnel files two (2)
years from the date of issue if no additional reprimand has been issued during
the two (2) year period for the same cause.
 
ARTICLE 11
MILITARY SERVICE
 
The Company will abide by the laws of the United States with respect to the
re-employment of those of its employees who have left or will leave their
employment with the Company to enter upon service with the armed forces of the
United States.  The period of absence from their duties with the Company of
those re-employed under this Article shall be computed as part of their total
term of service with the Company in determining their seniority.  The parties
hereto interpret said laws as applying with equal force to all members of said
armed forces however they may have become members thereof.
 
Any employee called for mandatory tour of military duty, not to exceed fifteen
(15) work days, shall be paid the difference, if any, between the employee’s
basic forty (40) hour regular earnings and the amount the employee receives for
such military duty for a period not to exceed fifteen (15) work days in any one
Federal fiscal year, which is the period between October 1 of any year and
September 30 of the following year.
 
The same payment provisions as provided for in the preceding paragraph shall
apply for any employee who is a member of the National Guard and who is called
out for a National or State emergency except the maximum allowable time under
this provision shall be three (3) work days.


ARTICLE 12
WORKING HOURS - OVERTIME
 
There shall be maintained a working day of no more than eight (8) hours and a
working week of no more than forty (40) hours.
 
 
19

--------------------------------------------------------------------------------


 
The normal work day shall be eight (8) consecutive hours between 7:00 a.m. and
5:00 p.m., except for shift workers.
 
Shift workers shall work in accordance with schedules posted every three (3)
months and arranged by the Company so far as practicable to suit the convenience
of a majority of such employees in each station or plant, such schedules to
provide for not more than five (5) work days of eight (8) hours each in any
calendar week.
 
Shift workers shall have two (2) regular consecutive days off in seven (7) days,
unless otherwise agreed upon by the employee involved and his immediate
supervisor.
 
Transportation employees and janitors shall work hours prescribed by schedules
arranged by the Company.  The normal work week shall not be more than forty (40)
hours and the normal work day shall not be more than eight (8) consecutive hours
in any twenty-four (24) hours.  Sundays and holidays are excluded from the work
week.
 
The work days shall begin and end at the designated operating headquarters.
 
When a station operator is required to work at a station other than that to
which he is regularly assigned, and such new assignment increases his regular
travel distance, he shall be furnished transportation for such additional travel
or be compensated for it at the currently applicable mileage rate of the Company
for driving his own car, providing he complies with the rules governing personal
use authorizations.  Employees required to drive their personal car on Company
business shall be compensated at the currently applicable mileage rate.
 
One and one-half (1 ½) times the regular straight-time hourly rate shall be paid
for all hours worked in excess of eight (8) hours in any one (1) day, and for
all hours worked in excess of forty (40) hours in any one (1) calendar week,
without duplication.  All work performed by an employee outside his regularly
scheduled work week shall be paid for at the overtime rate without duplication.
 
 
20

--------------------------------------------------------------------------------


 
All Sunday work shall be considered overtime work and shall be paid for at twice
the regular straight-time hourly rate except when performed by shift workers
whose regularly scheduled hours of work include such Sunday work.
 
Planned overtime work on Saturday shall be paid for at one and one-half times
the regular straight-time hourly rate for those hours worked between 6:00 A.M.
and 4:00 P.M.  However, the rate of one and one-half times the regular
straight-time shall be paid only for the first eight hours of work during the
hours of 6:00 A.M. and 4:00 P.M., for all other hours worked on Saturday twice
the regular hourly straight-time rate shall be paid.
 
       For shift workers whose regular days off may not be Saturday and Sunday,
the provision of this paragraph shall apply as if their first calendar day off
was Saturday and their second calendar day off was Sunday.  Control Center shift
workers will follow the exception in the next paragraph.
 
Control Center shift workers are defined as shift workers, who are regularly
scheduled to work all shifts on a rotating basis within a defined period of less
than 3 months in the Control Center.
 
For Control Center shift workers who are scheduled to work on their first day
off or their “Saturday”, shall be paid at one and one-half times the regular
straight time rate for their first 8 hours, regardless of the shift and will be
paid at twice their regular rate for hours worked over 8 hours on their
“Saturday” or first calendar day off.
 
Shift workers who are required to work on their second consecutive day off shall
be paid at twice their regular straight time hourly rate.
 
For Control Center shift workers whose schedule requires a back-to-back weekly
coverage creating a length of continuous working days over 5, the sixth day
shift will be paid at one and one-half times the regular straight time rate. All
other hours worked that day shall be paid under the normal work day rules for
hours in excess of 8 hours. Continuous days past the sixth day in the new week,
shall be considered regular hours.
 
 
21

--------------------------------------------------------------------------------


 
Control Center shift workers, who as a condition of their schedule receive one
and one-half times the regular straight time rate for a normal work shift, shall
receive 401k and pension benefits for hours used to accumulate 40 regular hours
in the work week.
 
For Control Center shift workers, hours worked with company approval in lieu of
posted hours at the request of, or to suit the convenience of the employee,
shall not constitute a change of schedule.
 
There shall be no pyramiding of regular, overtime, holiday, vacation or other
premium pay.  In any event, the maximum rate of pay shall not exceed two and
one-half (2 ½) times the regular hourly rate of pay except that when an employee
is called in to work during his vacation period, he shall receive two (2) times
his hourly rate of pay for all hours worked.  Any employee that takes a
"vacation period" five (5) days, Monday through Friday is paid double time for
any work performed Sunday through Saturday.  Any employee that takes a "vacation
period" of less than five (5) days will be paid double time for work performed
during the twenty-four (24) hour calendar day in which the eight (8) hour
vacation period was scheduled.  A vacation period does not include company or
floating holidays.
 
Work, including overtime work, except in case of emergency or service
interruption, in any specific classification, is to be assigned to those who
normally do this work during their regular working hours, and the Company agrees
that it will distribute overtime work in a department equally among the
employees within that department to the extent practicable.
 
When an employee is called out for overtime work, overtime will begin when he is
called for duty and he will be given minimum pay equivalent to three (3) hours
work at one and one-half (1 ½) times his regular straight-time rate whether or
not any work is performed unless he is called out on a Sunday or holiday, for
which he will receive minimum pay equivalent to four (4) hours work at one and
one-half (1 ½ ) times his regular straight-time rate whether or not any work is
performed.  Call outs occurring on
 
 
22

--------------------------------------------------------------------------------


 
holidays or Sundays shall be paid at the larger of the minimum, as described
above, or the actual time worked computed at the applicable rate for the time
worked.
 
Whenever an employee reports for scheduled overtime work, he will be allowed
minimum pay of three (3) hours at one and one-half (1 ½) times his regular
straight-time rate whether work is performed or not unless the hours are an
extension of the normal work day.
 
Substation construction and electrical maintenance employees who, as a
requirement of their classification, work on planned overtime, on a regular
basis on Sunday shall be compensated two (2) hours at straight-time rates at
their specific classification if the planned Sunday overtime work is cancelled,
inclement weather excepted, later than 8:00 p.m. of the Friday immediately
preceding the Sunday planned overtime work.
 
The minimum pay provision of three (3) hours at one and one-half (1 ½) times the
regular rate is not applicable to scheduled overtime that is an extension of
work either before or after the regularly scheduled work day.
 
In order that employees may make plans for their personal activities, the
supervisors have been instructed to give notification as far in advance as
possible (48 hours as a guideline) when there will be planned overtime work, or
when there will be duty away from home overnight.
 
The Company will use its best efforts to allow its employees in the Line
Department in a District to work on Saturday if line contractors have been
working in that District during that calendar week and have been performing work
that CVPS lineworkers are qualified to do, providing a suitable crew(s)
indicates a desire to do so to the immediate supervisor.  If Company line
employees from another District are working in that District where line
contractors have been working during that calendar week they may also be allowed
to work on Saturday, providing a suitable crew(s) indicates a desire to do so to
the immediate supervisor.
 
23

--------------------------------------------------------------------------------


 
 
This does not imply line employees are entitled to work Saturday if a line
contractor has been working on the system in any other District during that
calendar week.
 
The Company will use its best efforts to allow its electricians, including
apprentices, in Electrical Maintenance and Construction  to work on Saturday
and/or Sunday if substation contractors or non-union employees have been working
during that calendar week and have been performing work that CVPS Electrical
Maintenance and Construction electricians, including apprentices, normally
perform in the following places or on the following equipment: 1) in the CVPS
substation yards; or 2) on medium voltage switchgear, battery banks and
chargers, station service, cabling systems, medium voltage cable or the conduit
associated with these items, providing a suitable crew(s) indicate a desire to
do so to the immediate supervisor.
 
           A change of schedule for shift workers may be made by the Company
upon forty-eight (48) hours notice, except that in the event of unusual
circumstances or mutual consent, shorter notice may be given.  If an employee is
required to work the new schedule during such notice period, he will be paid
during that period at time and one-half (1 ½) for any work performed by him
outside of his previously scheduled hours, but any portion of his previous
schedule not worked will not be paid for.


ARTICLE 13
ON-CALL


A.           During the term of this Agreement, those employees who accept
on-call assignments shall be paid one hour per day on such assignment.  The one
hour of pay for such assignment shall be a common rate for all employees and
such common rate will be 1.25 times the average of the following hourly rates:
T&D Chief Lineworker hourly rate
 
24

--------------------------------------------------------------------------------


 
and a T&D First Class Lineworker hourly rate. Additionally, employees will be
paid at the employees’ regular rate for actual work and call outs as established
in Article 12 of this Agreement.  Such assignments are to be rotated, to the
extent practicable, equally among the employees affected.
 
B.           The Company will use its best judgment and may combine districts so
as to reduce the number of on-call workers required.  In the event it cannot
fulfill its requirements for on-call coverage, the Company will assign workers
as required and rotate the on-call coverage, to the extent practicable equally
among the qualified employees in that district.
 
C.           It is recognized that it is in the best interest of the Company to
utilize the “on-call” worker if there is restoration work before or after the
normal workweek hours.
 
D.           Therefore, if there is restoration work within that district for
that department during normal work week hours that is expected to extend one
hour beyond the end of the normal work day, then:
 
 
(1) the “on-call” worker shall be utilized and receive the later calls or;
 
(2) If the “on-call” worker is not working, he will be called to report to work.

 


E.           The Company will post on-call schedules at reasonable
intervals.  Those qualified workers who prefer not to accept such assignments
shall so indicate to their supervisors within ten (10) days of such
posting.  The decision not to accept on-call assignments will remain in effect
during the term of the contract unless mutually agreed upon between the employee
and his supervisor.  However, such decision does not preclude assignments if
it’s found necessary to do so as described in paragraph two of this Article.
 
25

--------------------------------------------------------------------------------


 
 
It is mutually understood that the decision to accept on-call assignments shall
be irrevocable during any calendar year of this Agreement.
 
F.           In addition to the pay as described above, any employee who accepts
on-call assignments for more than ten (10) weeks per calendar year, such weeks
defined as seven (7) consecutive days, shall be paid an additional three (3)
hours straight time pay.  This pay of three (3) hours of straight time shall be
paid at the common rate as set forth above, and shall be paid for each
additional week of on-call assignments.
 
G.           Employees who are on-call on a designated Company holiday as set
forth in Article 17 of this Agreement, (except floating holidays), shall be
given an additional four (4) hours of vacation time.  This four (4) hours of
vacation time may be utilized according to the principals in Article 18 of this
Agreement.
 
       Employees who are designated to be on-call on December 25, when it falls
on a Saturday, shall be given an additional four (4) hours of vacation time as
described in the preceding paragraph.
 

If a designated Company holiday, as defined in the preceding paragraph, falls on
the on-call change day, both employees will receive the benefit of an additional
four (4) hours of vacation time.


ARTICLE 14
SHIFT DIFFERENTIAL
 
Shift workers who work the second shift shall be paid a premium of six percent
(6%) of the first class power system controller’s hourly rate per hour for all
hours worked during such second shift.  Shift workers who work the third shift
shall be paid a premium of six percent (6%) of the first class power system
controller’s hourly rate per hour for all hours worked during the third
shift.  First shift workers who work Saturdays, Sundays or
 
26

--------------------------------------------------------------------------------


 
holidays shall be paid a premium of six percent (6%) of the first class power
system controller’s hourly rate per hour for all hours worked during said
Saturday, Sunday or holiday work.
 
These shift differentials shall apply only for time actually worked on regularly
scheduled shift assignments in the particular plant or district and shall not
apply to any benefits paid for time not worked, including holiday pay for hours
not worked, sickness and accident benefits, or vacation pay.
 
The Union contracts specify that all shift workers are to receive premium pay
for all hours worked during the second and third shifts on regularly scheduled
shift assignments.
 
In order that their pay be calculated at the correct rates, the weekly time
sheets for these workers must show the number of hours worked, both regular time
and overtime, on the Saturday, Sunday or holiday first shift, the second shift,
and/or the third shift.
 
The following procedure is suggested:
 
 
1.
The second shift shall be designated as the “2" shift and the third shift
designated as the “3" shift. The weekend and holiday 1st shift also will be
designated.
 

 
2.
All hours not covered by notations will be paid at “1” shift rates.



ARTICLE 15
INCLEMENT WEATHER
 
No outside work where employees will be exposed to extremes of weather, except
of an emergency nature, shall be performed by the overhead line crews,
underground, and maintenance departments during rainy or stormy weather or zero
degrees Fahrenheit (0°F) and below, or ninety degrees Fahrenheit (90°F) and
above.
 
For other classifications affected by exposure to the elements (rain and snow,
but not extremes of temperature), supervisors will attempt wherever possible to
rearrange work schedules or assignments to avoid unreasonable exposure to
extremes of weather.
 
 
27

--------------------------------------------------------------------------------




ARTICLE 16
DEATH IN FAMILY
 
In the case of death in the immediate family an employee is allowed time off,
without loss of pay, for all scheduled work days commencing with the day of
death until end of day of the funeral.
 
           Immediate family includes the following: wife, husband, civil union
partner, mother, father, daughter, son, sister, brother, mother-in-law,
father-in-law, daughter-in-law, son-in-law, step-children, step-parents,
grandparent, grandchild, sister-in-law, brother-in-law or a person who is
actually a member of and living in the employee's household through a tie of
obligation or friendship.
 
Additional time may be allowed by the department head if travel makes it
necessary.
 
ARTICLE 17
HOLIDAYS
 
The following days shall be considered holidays:


    New Year's Day
Thanksgiving Day
    Washington's Birthday
Day after Thanksgiving
    Memorial Day
Independence Day
    Labor Day
Christmas Day
    Last normal working day before Christmas
 
    (4) Floating Holidays
 



In order to receive the floating holidays, the time off must be mutually agreed
to between the employee and his immediate supervisor.
 
When a holiday falls on a normal work day within an employee's vacation period,
he will be given another day off or one day's pay in lieu thereof, at the option
of the employee.
 
An employee whose regular day off falls on a holiday shall not be entitled to an
additional day off.
 
All regular employees covered by this Agreement shall receive straight-time pay
for the foregoing holidays whether or not they fall within their regular work
week.
 
 
28

--------------------------------------------------------------------------------


 
All regular employees who are assigned to work on holidays shall receive, in
addition to the holiday pay above provided, one and one-half (1 ½) times the
regular hourly rates of pay for hours actually worked within their normal
working day, and two and one-half (2 ½) times the regular hourly rates of pay
for hours actually worked outside their normal working day.  However, an
employee may elect to be paid at one and one-half (1 ½) times the regular rate
of pay and receive for each working hour an additional hour of vacation in lieu
of holiday pay which may be used according to the principles in Article 18 of
this Agreement.  There will be no splitting of hours under this option.  If an
employee takes this election, any hours worked over eight hours will be paid at
two and one-half (2 ½) the regular rates of pay.  This benefit shall be applied
to December 25th.  Should an employee not make this election, that employee
shall be paid as described above.
 
It is provided, however, that shift workers, a major portion of whose regularly
scheduled work day falls in an overtime day, shall be paid for such work as
though all of it fell in the overtime day; and shift workers, a minor portion of
whose regularly scheduled work day falls in an overtime day, shall be paid for
such work day as though none of it fell in the overtime day.
 
Employees who are classified as shift workers and who as a condition of
employment are required to cover work shifts seven (7) days per week,
twenty-four (24) hours per day for 33% of the year or more, shall be granted one
(1) floating holiday associated with such work requirement to be taken prior to
December 31 contingent upon mutual agreement between the employee and his
immediate supervisor.
 
If a Company celebrated holiday falls on a Saturday, it will be celebrated on
and all holiday benefits will be applied to the Friday before.
 
If the holiday falls on Sunday, it will be celebrated on and all holiday
benefits applied to the Monday after.
 
29

--------------------------------------------------------------------------------


 
 
New regular employees will earn Floating Holidays prorated based on date of
hire:  
 
January 1 thru February - 4 Floating Holidays
March 1 thru June - 3 Floating Holidays
July 1 thru October - 2 Floating Holiday
November 1 thru December - 0 Floating Holidays


Any employee whose regular work day falls on Easter Sunday shall be compensated
at double time.
 
ARTICLE 18
VACATIONS
 
Regular employees will be allowed the following vacation periods annually with
pay at regular straight-time rates:
 
Section A
 
Newly hired regular employees will begin to earn vacation on the first day of
employment.  During the calendar year in which the employee is hired, vacation
will be allotted as follows for the remainder of that year:
 
Month
Of Hire
Number of
Days Allowed
Month
Of Hire
Number of
Days Allowed
 
January
10
July
4
February
9
August
3
March
8
September
2
April
7
October
1
May
6
November
0
June
5
December
0



 
All regular employees who will have completed one (1) year or more but less than
five (5) years of continuous service on the anniversary date of their employment
will be granted two (2) weeks vacation during that calendar year, for which
eighty (80) hours vacation pay at regular straight-time rates will be
allowed.  All regular employees who
 
30

--------------------------------------------------------------------------------


 
will have completed five (5) years or more but less than ten (10) years of
continuous service on the anniversary date of their employment will be granted
three (3) weeks vacation during that calendar year for which one hundred twenty
(120) hours vacation pay at regular straight-time rates will be allowed.
 
All regular employees who will have completed ten (10) years or more but less
than twenty (20) years of continuous service on the anniversary date of their
employment will be granted four (4) weeks vacation during that calendar year for
which one hundred sixty (160) hours vacation pay at regular straight-time rates
will be allowed.
 
All regular employees who will have completed twenty (20) years or more of
continuous service on the anniversary date of their employment will be granted
five (5) weeks vacation during that calendar year, for which two hundred (200)
hours vacation pay at regular straight-time rates will be allowed.
 
Section B
 
Employees shall no longer be able to receive pay in lieu of unused vacation
time.
 
Section C
 
Vacations shall not be cumulative from year to year and shall be taken during
each calendar year at times appointed by the Company after considerations of
requirements of the Company's business, employees' preferences, and preferential
rights of employees with the longest length of service.  Employees with ten (10)
years of service or more, will automatically carry over up to one (1) week of
the accrued unused vacation into the next calendar year.  One (1) of the three
(3) weeks, two (2) of the four (4) weeks, and three (3) of the five (5) weeks of
vacation for those employees who are eligible may be scheduled at any time
during the service year and need not be
 
31

--------------------------------------------------------------------------------


 
consecutive with the other two (2) weeks, and seniority rights need not be given
consideration in scheduling the third, fourth, and fifth weeks of vacation
except as between two (2) or more employees who are entitled to a third, fourth
or fifth week.    Beginning January 1, 2006, the maximum carry over of unused
vacation time to 2007 and later years will be three weeks (120 hours).  Any
unused vacation above three weeks (120 hours) will not be carried over nor will
employees receive pay in lieu of this unused vacation.
 
Section D
 
To the extent practicable, supervisors may allow employees to take more than two
(2) weeks between June 1 and November 1.  Those employees entitled to five (5)
weeks of vacation shall take at least one (1) week prior to June 1.
 
Supervisors will use their best efforts to allow the number of employees off
from a given department or crew, during the vacation period, that is consistent
with efficient operation of the department or crew involved.
 
Employees should be requested to schedule their vacation as far in advance as
possible.  Scheduling well in advance is their best way of obtaining the
vacation periods they most desire.
 
It may be necessary during busy seasons, or during favorite vacation periods
such as deer season, Christmas, etc., to limit the number of employees on
vacation at any one time so that adequate crew coverage is maintained.
 
Employees who are discharged for reasons other than lack of work shall not be
entitled to a vacation or to vacation pay.
 
 
32

--------------------------------------------------------------------------------








ARTICLE 19
REST PERIOD
 
A. Non-Shift Worker Employees
 
Employees who work overtime between 10:00 P.M. and 5:00 A.M. will be entitled to
one hour rest time during the normal work hours for each hour worked (in minimum
half hour increments).  If an employee earns seven (7) hours of rest time due to
work performed between 10:00 P.M. and 5:00 A.M., he shall be given eight (8)
hours of rest time. Breaks of less than two (2) hours shall count for purposes
of earning seven (7) hours of rest time between 10:00 P.M. and 5:00 A.M.
 
Employees who worked together may, by mutual agreement, take their rest time at
the end rather than the beginning of the normal workday.  If employees working
together cannot mutually agree when to take their rest time, then the rest time
shall be taken at the beginning of the work day unless approval for taking the
rest time separately is given by the employees’ supervisor or central
scheduling.
 
When an employee has earned rest time, it will be taken, unless management
requests that work be performed in lieu of the rest time and the employee
agrees.  In this situation, an employee will be paid for the rest time worked at
his normal hourly rate plus one (1) times that rate (rate applied to rest time
during normal work day).
 
B.           Shift Worker Employees
 
Shift workers will be entitled to rest time for each hour worked (in minimum ½
hour increments) in the seven hour period prior to the one hour before the start
of their scheduled shift(s).  If an employee earns seven hours of rest time due
to work performed in said seven hour period, he shall be given eight hours of
rest time.  Breaks of less than two (2) hours shall count for purposes of
earning said seven (7) hours of rest time.
 
33

--------------------------------------------------------------------------------


 
 
If rest time is not taken by mutual agreement of the employee and the
supervisor, the employee will be paid for the rest time worked at his normal
hourly rate plus one (1) times that rate (rate applied to rest time during
normal work day).
 
C.           Shift Worker and Non-Shift Worker employees
 
Employee shall suffer no loss of pay for rest time involved.
 
The normal work day, any hours worked outside the normal work day, rest time,
and any break of less than two (2) hours shall count for purposes of
accumulating fifteen (15) consecutive hours. After fifteen (15) consecutive
hours of work, inclusive of meal periods, twice the regular straight-time rates
will apply. This rate shall continue until released from duty for ten
consecutive hours.
 
Voluntary return by an employee shall be construed as if that employee had
fulfilled the ten (10) consecutive hours.
 
Time shall continue to be counted until the employee has been relieved from work
for a period of at least two (2) consecutive hours exclusive of rest time
without a request from the Company to return to work. Following any such two (2)
consecutive hour period, the accumulated hours will return to zero (0).
 
Time worked under this provision will be computed from the time of receipt of
each call out, and unless the time extends into the employee’s scheduled work
time, until employee returns to operating headquarters and goes out of
service.   There will be no pay for time not actually worked under this
provision.  If the employee is entitled to a meal, the company will pay the meal
allowance but not the time to consume it.
 
 
34

--------------------------------------------------------------------------------


 
ARTICLE 20
SICKNESS AND ACCIDENT BENEFITS


Employees shall be entitled to up to the following benefits when sick:  up to
one hundred sixty (160) hours  straight-time pay, and there afterward sixty
percent (60%) pay at straight-time rates upon the basis of one (1) month for
each year of continuous service for each non-related sickness.  Employees who
have not used sick time for one calendar year gain an additional week of
straight-time pay (instead of sixty percent (60%) pay) at straight-time
rates.  This will accumulate up to an additional three months at one hundred
percent (100%) instead of sixty percent (60%) during an employee's career.  The
benefit will be earned on a quarterly basis.  Once earned the increased benefit
will stay with the employee for the duration of his employment.  Provisions of
Long Term Disability insurance shall only be available to employees subsequent
to the full utilization of all sick pay benefits provided for in this Article.
 
Regular employees with fifteen (15) years or more service who become disabled,
and who for the five (5) calendar years immediately preceding their disability
experienced absence due to sickness less than the Company average for those five
(5) years, shall receive an additional month at full pay prior to going to the
sixty percent (60%) associated with a normal disability.
 
Employees, while receiving Worker's Compensation payments following industrial
accidents arising out of and in the course of their employment with this Company
will be allowed, in addition thereto, the difference between such payments and
the amounts they would have received under the above sick benefit provision
after the first week of sickness if their disabilities had resulted from
sickness instead of industrial accidents.  They shall also receive one (1)
week's straight-time pay for the first week
 
35

--------------------------------------------------------------------------------


 
 
following the date of the accident.  Notwithstanding the foregoing, where, in
the opinion of the Company, industrial accidents arise out of or are contributed
to by negligence of the injured parties, it may withhold the benefit of the
provisions of this paragraph in whole or in part.
 
If, in the opinion of the Company, for any reason any case is deserving of
special treatment, the Company may make, but cannot be required to make,
payments of compensation in excess of those provided for in this Article.
 
ARTICLE 21
HEALTH AND WELFARE BENEFITS
 
Unless changed by mutual agreement, the Medical Plans (EPP, PPO and Health
Engagement Plan), Dental Plan and all other employee benefit programs shall
remain in effect for the duration of the Agreement.  The EPP plan will be
eliminated as an option once Union enrollment is 20% or less.  No new or
existing employees may choose the EPP plan effective January 2, 2009.
 
It is understood and agreed that employees shall pay weekly pre-tax premiums of
$59 effective December 28, 2008, $63.00 effective December 27, 2009, $67.00
effective December 26, 2010, $71.00 effective December 25, 2011 and $76.00
effective December 30, 2012 for the PPO and EPP Medical Plans, including dental,
for individual employees, their spouses and qualified dependents.
 
Union employees also may choose to participate in the Health Engagement
Plan.    Union employees who choose to participate in this plan, shall pay
weekly pre-tax premiums of $30.50 effective December 28, 2008, $31.50 effective
December 27, 2009, $33.50 effective December 26, 2010, $35.50 effective December
25, 2011 and $38.00
 
36

--------------------------------------------------------------------------------


 
effective December  30, 2012, including dental, for individual employees, their
spouses and qualified dependents.
 
If an employee can prove they and their dependents are covered under their
spouse’s health care plan, that employee may choose to ‘opt-out’ of the
Company’s medical plan and receive $15/week (taxable) and pay no premiums.  The
employee must prove coverage annually.  Employees may opt back into the plan at
any time, given a change in family status, with written notice to the
Company.  An employee must opt back into the CVPS plan if not covered under
their spouse’s plan.  CVPS employees who are eligible to and do ‘opt-out,’ may
elect to continue with the Company dental program at the weekly rate of
$2.20.  If both spouses are employed at CVPS, the one who was hired first will
be the insured and pay the premiums, these employees are not eligible for the
‘opt-out’ premium, nor are they permitted to stack their dental coverage.
 
Sickness and accident benefits, including those under the Medical and the Dental
Plans, vacation benefits, and holiday benefits shall all be without duplication
of each other.
 
It has been the Company’s goal to promote the health and wellness of its
employees.  In order to include the union in meeting this goal, the Company
agrees to have a Rutland based union selected employee actively participate in
the Company’s wellness planning group.


ARTICLE 22
MEALS


An employee who is called out for work before the scheduled work day or shift
will be entitled to a breakfast and lunch allowance providing time has not
permitted him to obtain a meal at home before the call out.  If an employee is
required to report to work,
 
37

--------------------------------------------------------------------------------


 
on a prearranged basis, one and one-half (1 ½) hours before the regular starting
time of the normal work day, the employee is entitled to a breakfast
allowance.  The Company shall also allow a dinner allowance if the employee is
required to work one (1) hour beyond his normal work day, provided that this
hour extends the work day beyond 5:30 P.M.
 
Transportation employees and all shift workers working the second or third
shift and that are required to work one hour beyond the end of their scheduled
shift will be provided a dinner allowance.
 
If a meal allowance is given in the above listed circumstances, the employee
shall be given a reasonable amount of time in which to consume a meal.
 
Any employee who is required to work and is not provided the opportunity for a
meal between the hours of 11:00 A.M. and 2:00 P.M. shall be granted a lunch
allowance.  Any employee who is called out for work and works at least one hour
between 5:00 P.M. and 8:00 P.M. is entitled to a dinner allowance.  An employee
is eligible for each meal allowance only once during any calendar day.
 
The scheduled meal allowance is as follows: Breakfast, fifteen dollars ($15);
Lunch, fifteen dollars ($15); and Dinner, thirty-five dollars ($35).
 
During extended outage and emergency situations, the Company may at its
discretion, cancel the above meal allowance.  During these cases, transportation
will be furnished when required to and from a nearby place where employees can
be provided with suitable quarters for eating their meal without lost time or
cost to employees.
 
38

--------------------------------------------------------------------------------


 
Where necessary for employees to work outside the area of their permanent
operation headquarters on an overnight assignment, the Company will pay actual
living and travel expenses.
 
When an employee is working late in the evening for any planned overtime work
such as weekends or nights, we should not pay for time to consume a meal.
 
 For unscheduled work performed on weekends, holidays, and shift workers’
scheduled time-off, the following meal provisions shall be applied:
 
Breakfast: Any employee who is called out for work and works at least one hour
between the hours of 6:00 A.M. and 9:00 A.M. shall be granted a breakfast
allowance.
 
Lunch (outside regular work hours): Any employee who is called out for work and
works at least one hour between the hours of 11:00 A.M. and 2:00 P.M. shall be
granted a lunch allowance.
 
Dinner: Any employee who is called out for work and works at least one hour
between the hours of 5:00 P.M. and 8:00 P.M. shall be granted a dinner
allowance.
 
On emergency overtime work which has gone on for several hours, or has gone by a
meal hour, we are not to quibble over stopping to eat.  For example, if the
emergency is still on or is apt to continue after a short breather, then the man
should get his meal allowance as provided above and the time it takes to eat a
meal which we expect would be less than one half (½) hour.
 
ARTICLE 23
SAFETY


The Company shall make reasonable provision for the safety and health of its
employees during the hours of their employment.  The Union agrees that members
will
 
39

--------------------------------------------------------------------------------


 
observe all safety rules.  Present policy of the Company in providing protective
wearing apparel and devices will be continued.
 
Representatives of the Company and the Union shall meet from time to time at the
request of either party to discuss such regulations.
 
All aspects of "Gloving 12.5 kV Procedure" shall be mutually agreed to by the
Company and the Union.
 
It is a condition of employment that employees observe and adhere to the formal
Safety Rules adopted by the Company.
 
If a qualified employee encounters a job which, because of the circumstances
surrounding the job, cannot, in the qualified employee’s judgment, be safely
performed as instructed, he should immediately review the situation with his
supervisor.  If this is not practical, the employee in charge of the job shall
be fully responsible for taking whatever safety precautions may be required.
 
Employees are expected to work safely and to take precautions to protect
themselves and other employees at all times, as it is impractical to cover all
situations in a formal Safety Manual.
 
The Company will review at reasonable intervals its present practice relating to
periodic crew meetings and in areas where meetings are not being held, implement
a procedure to see that they are held.  It is intended this will occur on a
monthly basis.
 
Under normal conditions, Company line employees will not be required to work
with contract line crews.  However, if it is necessary to employ contact crews
in conjunction with regular employees on specific jobs, the contractor shall
observe Company safety rules then in effect.
 
 
40

--------------------------------------------------------------------------------


 
ARTICLE 24
TOOLS AND CLOTHING


The Company will continue its present policy on tools.  In addition, electrical
maintenance and construction department electricians' tools that are commonly
used by everyone within that department, and specialty tools that are not common
to that craft or a classification, will be purchased and paid for by the
Company.
 
The Company will provide insurance for garage employees' personal tools while
such tools are on Company property.
 
Hydro Maintenance Department employees, hydro station operators and other hydro
employees that are required to work inside pipelines as a condition of
employment, and are on the payroll as of June 1 of each year shall be given a
two hundred and fifty dollar ($250) clothing allowance.  This two hundred and
fifty dollar ($250) payment will be discontinued for those employees the Company
is providing uniforms for and reinstated should this practice be
discontinued.  These employees may elect either the payment or uniforms.  The
employee’s election will remain in effect for a minimum of one year.  The Hydro
Department will provide payroll a list of recipients of this payment no later
than May 1 of each year.  This allowance is to be paid to the affected employees
each year for the pay period that includes June 1.
 
           Employees who are electricians, including apprentices, in the
Electrical Maintenance and Construction Department and on the payroll as of June
1 of each year shall be given a two hundred twenty-five ($225.00) boot
allowance.  The Electrical Maintenance and Construction Department will provide
payroll a list of recipients of this payment no later than May 1 of each
year.  This allowance is to be paid to the affected employees each year for the
pay period that includes June 1.
 
41

--------------------------------------------------------------------------------


 
ARTICLE 25
UNION BUSINESS
 
Employees attending a meeting with the President or other officers or agents of
the Company on Union business shall not lose pay as a result of such attendance.
 
The Company will grant a leave of absence for a maximum of three (3) years, upon
request by the Union, to one (1) bargaining unit employee who has been duly
elected or appointed to a full time Union position.
 
Such request shall not be denied by the Company unless the Company is
unreasonably affected.  Arrangements for the extension of benefits, if any,
seniority, and other matters incidental to the leave of absence shall be
arranged between the Union and the Company.
 
It is understood that the Local Union shall make arrangements for, and pay for,
any cost associated with any employee benefits continued for the benefit of the
employee being on leave of absence.
 
When a member of the Union is delegated or elected to transact business or
matters pertaining to the Union locally or nationally, he shall be granted such
leave of absence without pay as may be necessary, provided such leave of absence
shall not exceed one (1) week and provided that same can be given without
unreasonable interference with the conduct of the Company's business.
 
During the contract labor negotiations, all employees elected by the Union to
participate in the bargaining sessions shall be relieved of their normal duties
during such bargaining sessions, and employees working the second shift shall be
relieved of their duties on the day the bargaining session takes place;
employees working on the third shift shall be relieved of their duties on the
same day as the bargaining session.  This is understood to apply to not more
than one (1) shift worker from each department.
 
 
42

--------------------------------------------------------------------------------


 
ARTICLE 26
TRANSPORTATION: HOLIDAYS, SCHEDULES, CONTRACTORS,
VEHICLES, MECHANICS' TOOLS
 
A regular Transportation employee whose regular work week is Tuesday through
Saturday shall have Tuesday off if the holiday is observed on Monday, and this
Tuesday shall be considered their holiday and holiday provision shall apply for
Tuesday for these specific employees instead of Monday.
 
For purposes of this Agreement, Transportation employees with a Tuesday through
Saturday schedule shall consider Sunday their double-time day.
 
Transportation vehicles will normally be operated by the regular operators, if
available.
 
Transportation employees will be given the opportunity to work overtime to do
mechanical work they normally do on Company vehicles before it is contracted.
 
Transportation employees that are required to furnish their own tools will be
allowed a five hundred twenty-five dollar ($525) tool reimbursement each year of
this agreement.  This reimbursement will be for tools required to fulfill the
Transportation employee’s position.  The Transportation employee will be
required to provide the transportation supervisor with a receipt for the
purchased tool.
 
Transportation Employees that are on the payroll June 1 of each year and that
perform mechanic type work as part of their job requirement will be given a
seventy-five dollar ($75) clothing allowance each year to be paid to the
affected employees for the pay period that includes June 1.  The seventy-five
dollar ($75) payment will be discontinued for those employees the Company is
providing uniforms for and reinstated should this practice be discontinued.


ARTICLE 27
GRIEVANCES
 
The Union agrees that its representatives will cooperate with the Company in the
handling of grievances in order that there will be minimum interference with the
normal
 
43

--------------------------------------------------------------------------------


 
operations of the Company.  During the term of this contract any grievance or
misunderstandings between the Company and the Union regarding the wages, hours,
or working conditions of employees represented by the Union shall be handled as
follows:
 
Step One:    The grievance shall be presented at this level to the aggrieved
employee's immediate non-union supervisor within five (5) work days after the
occurrence giving rise to the grievance.  The aggrieved employee, the shop
steward and the immediate supervisor will discuss and attempt to adjust the
matter.  The Company shall respond to the grievance within five (5) work days
subsequent to the Step One discussion.
 
Step Two:    If no settlement is reached at Step One, the grievance shall be
reduced to writing and presented to the local Department Head within five (5)
work days after the Company's response at Step One.  The aggrieved employee, the
Union Representative and the local Department Head will meet to discuss the
grievance within five (5) work days after the receipt of the written
grievance.  The Company shall respond in writing with its decision within five
(5) work days subsequent to the meeting of Step Two.
 
 Step Three:   If the Company's response at Step Two is unsatisfactory to the
grievant, the grievance shall be presented to the President or a Corporate Staff
member of the Company within five (5) work days following the receipt of the
Step Two decision.  The aggrieved employee, the Business Manager of the IBEW,
the Shop Steward and the President or Staff Member of the Company will meet to
discuss the grievance within thirty (30) work days after the receipt of the
grievance at Step Three.  At this step in the procedure, there also may be
present an International Representative of the Union in an advisory capacity to
the Local Union.  Notice of the Company response at Step Three will be sent to
the aggrieved party, the steward and the IBEW representative.  If a settlement
of the grievance is not reached within ten (10) work days of the conclusion of
Step 3, then the grievance may be submitted to non-binding mediation pursuant to
the following provisions or to arbitration in accordance with Article 28.  When
a grievance is reduced to writing, it shall contain:
 
44

--------------------------------------------------------------------------------


 
 
 
(a)
A statement of the grievance and all the facts and chronology upon which it is
based.
 
  (b)
The remedy or correction which is desired to be made.
 

 
 
(c)
The section or sections of this Agreement that may have been violated.  Failure
to abide by the time restrictions of this Article shall preclude any subsequent
filing or processing of the grievance by the grievant or Union.
 

 
Mediation- The grievant and the Company by mutual agreement may submit the
matter to mediation following the conclusion of Step 3.  If mediation is
selected and both parties agree to participate in mediation, the time limitation
of ten (10) work days for arbitration filing is suspended.  However, should
mediation be unsuccessful then either the grievant or the Company may file for
arbitration within ten (10) work days of the conclusion of mediation.  It is the
intent of both the Company and the IBEW that mediation be as flexible as
follows.  However, it is agreed that the following shall apply to mediation
procedures:
 
 
a.  The grievant has the right to be present during the mediation conference.

 
b.  Any written material provided to the mediator shall be returned to the party
presenting the materials at the termination of the mediation conference.  The
mediator may, however, retain a copy of the written grievance to be used for
other purposes.

 
c.   Proceedings before the mediator shall be informal in nature and no record
of the mediation conference shall be made.

 
d.  The mediator has the right to meet separately with any person or persons
during the mediation process but does not have the authority to compel a
resolution of a grievance.

  
e.  The mediator shall state the grounds of his or her advisory decision.

 
f.  If no settlement is reached at mediation, the parties are free to arbitrate.



45

--------------------------------------------------------------------------------


ARTICLE 28
ARBITRATION
 
Except as provided in Article 27, should any labor dispute, controversy,
grievance or difference arise between the Company and the Union as to the
meaning, application or operation of any provisions of this Agreement, or as to
working conditions, which cannot be mutually adjusted in the manner hereinbefore
provided, such dispute, controversy, grievance or difference shall be submitted
at the request of either party, to arbitration.  Such request shall be made in
writing claiming arbitration, stating the subject matter of the grievance, and
submitted to an arbitrator selected mutually from a group of American
Arbitration Association arbitrators.  In the event a selection is not made
within ten (10) work days, the American Arbitration Association shall select the
arbitrator.
 
1.  If no such notice is given within fifteen (15) work days subsequent to the
Step Three meeting, the grievance shall be deemed abandoned.
 
2.  Upon demand for arbitration, the Union will request lists from the American
Arbitration Association and selections shall be made in accordance with the
rules of the Association.
 
3.  Hearing and post-hearing activities shall be conducted in accordance with
the Voluntary Labor Arbitration Rules of the American Arbitration Association.
 
4.  The arbitrator's decision shall be final and binding on the parties.  The
arbitrator shall have no power to add to, subtract from or modify any of the
terms of this Agreement or pass upon or decide any question except the grievance
submitted to him under this Article.
 
5.  Decisions of the arbitrator shall be rendered, in writing, within thirty
(30) days after the parties have been fully heard.
 
6.  Nothing herein shall prevent the Union and the Company from settling any
grievance in respect to which arbitration has been claimed at any time up to
final decision by the
 
46

--------------------------------------------------------------------------------


 
arbitrator, and in such event, prompt notice of such settlement shall be given
in writing to the arbitrator.
 
7.  There shall be no obligation to arbitrate a change in the terms of this
Agreement.
 
8.  Both parties shall bear and pay equally the arbitrator's fees and expenses
in the general costs of arbitration.
 
ARTICLE 29
MANAGEMENT
 
The right to hire, reassign, transfer, promote, demote, lay off and discharge
employees for just and lawful cause, and the disposition, management and number
of the working forces shall vest solely and exclusively in the Company; subject,
however, to the grievance procedure as provided in Article 27 hereof.
 
It is agreed that these enumerations of Management's prerogatives shall not be
deemed to exclude other prerogatives not enumerated.


ARTICLE 30
PENSION AND 401(k) BENEFITS
 
Section A Pension


The Company agrees that the present pension plan will remain in effect during
the life of this Agreement, as revised herein, unless changed by mutual
agreement.  Upon approval by the Board of Directors, the pension plan will be
revised to add the Rule of 85 benefit under which an employee with a minimum of
10 years of service and who has attained the age of 55 may receive 100% pension
benefit (meaning no reduction for early retirement) when his age plus years of
service adds up to 85 or more.  More particular reference to this benefit should
be made to the Plan.  The date this benefit is added to the plan shall be called
the “Conversion Date.”   Employees, whose first date of employment is on or
after the Conversion Date, shall not be eligible for participation in the
Company’s pension plan.
 
 
47

--------------------------------------------------------------------------------


 
        Section B 401(k)
 
The Company and the Union incorporate by reference into this Agreement the
rights, privileges and benefits applicable under the Central Vermont Public
Service Corporation 401(k) Plan as amended from time to time hereafter.
 
Employees whose first date of employment is before the Conversion Date and who
have met the eligibility requirements of the 401(k) Plan, as amended from time
to time, will be eligible for a matching 401(k) contribution of 100% of the
amount deferred by the employee up to 4.25% of the employee’s base wages, after
a one year waiting period.  In addition, after the Conversion Date, these
employees will receive a contribution from the Company of 0.5% of employee’s
base wages into the 401(k) plan.
 
Employees whose first date of employment is on or after the Conversion Date,
after meeting eligibility requirements for participating in the 401(k) Plan, as
amended from time to time, other than the eligibility requirement to complete
one year of service, will receive a contribution from the Company of 3% of the
employee’s base wages, subject to a three (3) year cliff vesting schedule.  In
addition, and after a one year waiting period, the Company will match for
participating employees in the 401(k) plan 100% of the amount of base wages
deferred by the employee up to 4.25% of the employee’s base wages.
 
ARTICLE 31
WAGES


Employees' wage rates, subject to the provisions of Article 5 hereof, shall be
as specified in Exhibit "A" attached, during the period of December 28, 2008
through December 31, 2013 inclusive and for such further time as this Agreement
may be in effect.
 
 
48

--------------------------------------------------------------------------------


 
        Whenever employees are assigned to work for utility companies operating
in areas outside the borders of the state of Vermont their hourly rates of pay,
as specified in the attached Exhibit "A" hereto, shall be increased by ten (10)
percent or they shall be paid the hourly rates of pay for their job
classifications as are then in effect in the utility company in whose area they
are working, whichever is greater.
 
Employees hired or rehired after December 31, 2008 will be paid through direct
deposit to a financial institution of their choice subject to the constraints of
the payroll system, if any.
 
All provisions of this Contract will apply to employees working for other
utilities as if the employees were working for the Company.
 
ARTICLE 32
TERM
 
This Agreement, when signed by the Company and the Local Union or their
authorized representatives, and approved by the International Office of the
Union, takes effect as of January 1, 2009 and continues in effect through
December 31, 2013, and from year-to-year thereafter, unless either party shall
submit to the other in writing at least sixty (60) days prior to the expiration
of the Agreement, notice of their desire to terminate or to effect changes in
this Agreement.  If notice to effect changes in the Agreement be given, the
nature of the changes desired shall be specified in the notice.

 
49

--------------------------------------------------------------------------------

 

CENTRAL VERMONT PUBLIC SERVICE CORPORATION


BY: _______________________________________________________
Date: ___________________________
Joseph M. Kraus
Sr. Vice President, Engineering and Operations








LOCAL UNION NO. 300
INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS


BY: _______________________________________________________
Date: ___________________________


Jeffrey C.  Wimette
Business Manager





 
50

--------------------------------------------------------------------------------

 


Exhibit A
 
Wage Rates - Showing All Adjustments
                         
CVPS
                           
Dec. 29, 2008
                           
Final - 5 Year
                                       
3.35%
 
3.30%
 
3.30%
 
3.30%
 
3.25%
                                 
Job
     
Effective
 
     Effective
 
Effective
 
Effective
 
Effective
Classification
 
Code
 
2008
 
2009
 
2010
 
2011
 
2012
 
2013
                             
FOREMAN
                           
Distribution Line
 
7010
 
33.69
 
34.82
 
35.97
 
37.16
 
38.38
 
39.63
Transmission and Distribution Line
 
7030
 
34.13
0.6
35.89
 
37.08
 
38.30
 
39.56
 
40.85
Substation Maint. and Construction
7060
 
33.69
 
34.82
 
35.97
 
37.16
 
38.38
 
39.63
Hydro Maintenance
 
7020
 
31.42
0.5
32.99
 
34.08
 
35.20
 
36.36
 
37.55
Meter
 
7150
 
31.75
 
32.82
 
33.90
 
35.02
 
36.17
 
37.35
Area Hydro Operators
 
7180
 
30.72
0.5
32.27
 
33.33
 
34.43
 
35.57
 
36.72
Garage
 
7190
 
31.81
 
32.87
 
33.96
 
35.08
 
36.24
 
37.42
                             
DISTRICT UTILITY WORKER
                           
Utility Worker A
 
8500
 
26.13
 
27.00
 
27.90
 
28.82
 
29.77
 
30.73
Utility Worker B
 
8510
 
25.04
 
25.88
 
26.73
 
27.61
 
28.53
 
29.45
Utility Worker - Apprentice
 
8520
 
22.37
 
23.12
 
23.89
 
24.67
 
25.49
 
26.32
Apprentice
 
8530
 
15.31
 
15.82
 
16.35
 
16.89
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
POWER SYSTEM CONTROLLER
                           
First Class
 
7900
 
35.31
 
36.49
 
37.70
 
38.94
 
40.23
 
41.53
Second Class
 
7910
 
28.71
 
29.67
 
30.65
 
31.66
 
32.71
 
33.77
Third Class
 
7920
 
26.24
 
27.12
 
28.02
 
28.94
 
29.90
 
30.87
Apprentice
 
7930
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
22.54
 
23.29
 
24.06
 
24.86
 
25.68
 
26.51
                             
DISTRICT DISPATCHER
 
7950
 
27.15
 
28.06
 
28.99
 
29.94
 
30.93
 
31.94
                             
SERVICE DISPATCHER
                           
First Class
 
7960
 
26.60
 
27.49
 
28.40
 
29.33
 
30.30
 
31.29
Second Class
 
7970
 
22.97
 
23.74
 
24.53
 
25.34
 
26.17
 
27.02
Third Class
 
7980
 
21.75
 
22.47
 
23.22
 
23.98
 
24.77
 
25.58
Apprentice
 
7990
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
DISTRIBUTION LINEWORKER
                           
Distribution Chief
 
7300
 
31.71
 
32.77
 
33.85
 
34.97
 
36.12
 
37.29
Distribution First Class
 
7310
 
29.40
 
30.38
 
31.39
 
32.42
 
33.49
 
34.58
Distribution Second Class
 
7320
 
25.07
 
25.91
 
26.77
 
27.65
 
28.56
 
29.49
Distribution Third Class
 
7330
 
23.31
 
24.09
 
24.88
 
25.70
 
26.55
 
27.41
Groundman Driver Digger Operator
 
7360
 
24.42
 
25.24
 
26.07
 
26.93
 
27.82
 
28.72
Distribution Apprentice Lineworker
 
7340
 
21.62
 
22.34
 
23.08
 
23.84
 
24.63
 
25.43
                             
T&D LINEWORKER
                           
T&D Chief
 
7400
 
32.14
0.4
33.63
 
34.74
 
35.89
 
37.07
 
38.28
T&D First Class
 
7410
 
30.39
0.1
31.51
 
32.55
 
33.63
 
34.74
 
35.86
T&D Second Class
 
7420
 
25.50
 
26.35
 
27.22
 
28.12
 
29.05
 
29.99
T&D Third Class
 
7430
 
23.75
 
24.55
 
25.36
 
26.20
 
27.06
 
27.94
T&D Apprentice Lineworker
 
7440
 
22.06
 
22.79
 
23.55
 
24.32
 
25.13
 
25.94
Apprentice
 
7350
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
MECHANIC-HYDRO MAINTENANCE
                         
AND CONSTRUCTION
                           
Chief
 
7800
 
29.65
0.2
30.85
 
31.87
 
32.92
 
34.01
 
35.11
First Class
 
7820
 
27.99
 
28.92
 
29.88
 
30.86
 
31.88
 
32.92
Second Class
 
7830
 
24.79
 
25.62
 
26.46
 
27.34
 
28.24
 
29.16
Third Class
 
7840
 
23.27
 
24.05
 
24.85
 
25.66
 
26.51
 
27.37
Mechanic Helper
 
7850
 
21.19
 
21.90
 
22.63
 
23.37
 
24.15
 
24.93
Apprentice
 
7870
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
MAINTENANCE/RELIEF OPERATOR
                         
Chief
 
8010
 
29.00
0.2
30.18
 
31.17
 
32.20
 
33.27
 
34.35
First Class
 
8020
 
27.36
 
28.27
 
29.21
 
30.17
 
31.17
 
32.18
Second Class
 
8030
 
22.88
 
23.65
 
24.43
 
25.23
 
26.07
 
26.91
Third Class
 
8040
 
21.75
 
22.47
 
23.22
 
23.98
 
24.77
 
25.58
Apprentice
 
8160
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
GAS TURBINE MAINTENANCE
 
8230
 
25.81
 
26.67
 
27.55
 
28.46
 
29.40
 
30.36
                             
METER SHOP STOCKKEEPER
                           
Chief Meter Stockkeeper
 
7550
 
25.92
 
26.79
 
27.68
 
28.59
 
29.53
 
30.49
Meter Shop Stockkeeper
 
7540
 
21.85
 
22.58
 
23.33
 
24.10
 
24.89
 
25.70
       
23.27
 
24.05
 
24.85
 
25.66
 
26.51
 
27.37
Apprentice Meter Shop Stockkeeper
7530
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                                                                               
         


 
 

--------------------------------------------------------------------------------

 



                                         
3.35%
 
3.30%
 
3.30%
 
3.30%
 
3.25%
                                 
Job
     
    Effective
   Effective
Effective
 
Effective
 
Effective
Classification
 
Code
 
2008
 
2009
 
2010
 
2011
 
2012
 
2013
                             
METER TESTER
                           
Senior Meter Technician
 
7560
 
28.97
 
29.95
 
30.93
 
31.95
 
33.01
 
34.08
Meter Technician
 
7570
 
27.05
 
27.95
 
28.88
 
29.83
 
30.81
 
31.81
First Class
 
7580
 
25.45
 
26.30
 
27.17
 
28.07
 
29.00
 
29.94
Second Class
 
7590
 
23.58
 
24.37
 
25.18
 
26.01
 
26.86
 
27.74
Third Class
 
7600
 
22.76
 
23.52
 
24.29
 
25.10
 
25.92
 
26.77
Apprentice
 
7610
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
22.54
 
23.29
 
24.06
 
24.86
 
25.68
 
26.51
Meter Shop Utility Person
 
7620
 
24.61
 
25.44
 
26.28
 
27.15
 
28.04
 
28.95
                             
METER READER INSTALLER
                           
Meter Reader Installer (A)
 
8300
 
23.56
 
24.35
 
25.15
 
25.98
 
26.84
 
27.71
Meter Reader Installer (B)
 
8310
 
21.19
 
21.90
 
22.63
 
23.37
 
24.15
 
24.93
Apprentice
 
8320
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
ELECTRICAL MAINTENANCE AND
                         
CONSTRUCTION
                           
Chief
 
7700
 
31.04
0.5
32.60
 
33.67
 
34.78
 
35.93
 
37.10
First Class
 
7710
 
29.48
 
30.47
 
31.47
 
32.51
 
33.58
 
34.68
Second Class
 
7720
 
25.07
 
25.91
 
26.77
 
27.65
 
28.56
 
29.49
Third Class
 
7730
 
23.27
 
24.05
 
24.85
 
25.66
 
26.51
 
27.37
Apprentice
 
7740
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
TRANSFORMER REPAIRER
                           
First Class
 
8600
 
29.46
 
30.44
 
31.45
 
32.49
 
33.56
 
34.65
Second Class
 
8610
 
24.66
 
25.49
 
26.33
 
27.20
 
28.09
 
29.01
Third Class
 
8620
 
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
Apprentice
 
8630
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
STOCKKEEPER
                           
Chief Stockkeeper
 
9010
 
25.92
 
26.79
 
27.68
 
28.59
 
29.53
 
30.49
Stockkeeper
 
9090
 
21.85
 
22.58
 
23.33
 
24.10
 
24.89
 
25.70
       
23.27
 
24.05
 
24.85
 
25.66
 
26.51
 
27.37
First Class
 
9020
 
24.14
 
24.95
 
25.78
 
26.63
 
27.51
 
28.40
Second Class
 
9030
 
22.58
 
23.34
 
24.11
 
24.91
 
25.73
 
26.56
Apprentice
 
9040
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
TRANSPORTATION STOCKKEEPER
                         
First Class
 
9050
 
24.14
 
24.95
 
25.78
 
26.63
 
27.51
 
28.40
Second Class
 
9060
 
21.93
 
22.66
 
23.41
 
24.18
 
24.98
 
25.79
Apprentice
 
9070
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
           
0.00
 
0.00
 
0.00
 
0.00
 
0.00
CHIEF MECHANIC
 
7810
 
29.84
 
30.84
 
31.85
 
32.90
 
33.99
 
35.09
                             
GARAGE MECHANIC
 
7860
 
28.70
 
29.67
 
30.65
 
31.66
 
32.70
 
33.76
                             
GARAGE PERSON
                           
First Class
 
9110
 
26.47
 
27.36
 
28.26
 
29.20
 
30.16
 
31.14
Second Class
 
9120
 
23.07
 
23.84
 
24.62
 
25.44
 
26.28
 
27.13
Helper
 
9140
 
21.63
 
22.36
 
23.09
 
23.86
 
24.64
 
25.44
Apprentice
 
9100
 
15.74
 
16.27
 
16.81
 
17.36
 
17.94
 
18.52
       
19.14
 
19.78
 
20.43
 
21.11
 
21.81
 
22.51
                             
OVER THE ROAD DRIVER
 
9150
 
24.82
 
25.65
 
26.50
 
27.37
 
28.28
 
29.20
Apprentice
 
7500
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
HEAVY EQUIPMENT OPERATOR
                         
First Class
 
7450
 
25.61
 
26.47
 
27.34
 
28.25
 
29.18
 
30.13
Second Class
 
7460
 
24.42
 
25.24
 
26.07
 
26.93
 
27.82
 
28.72
Third Class
 
7470
 
23.31
 
24.09
 
24.88
 
25.70
 
26.55
 
27.41
Over The Road Driver, Transmission
7480
 
24.82
 
25.65
 
26.50
 
27.37
 
28.28
 
29.20
Apprentice
 
7490
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                             
JANITOR
 
9220
 
17.84
 
18.44
 
19.05
 
19.68
 
20.33
 
20.99
       
20.62
 
21.31
 
22.02
 
22.74
 
23.49
 
24.26
Apprentice
 
9230
 
15.31
 
15.82
 
16.34
 
16.88
 
17.44
 
18.01
       
18.70
 
19.33
 
19.97
 
20.63
 
21.31
 
22.00
                                                                               
                     
2009
 
2010
 
2011
 
2012
 
2013
                             
On-Call Pay
         
40.71
 
42.06
 
43.45
 
44.88
 
46.34
                             
Shift Differential
         
2.19
 
2.26
 
2.34
 
2.41
 
2.49
                             


 
 

--------------------------------------------------------------------------------

 
